The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims 9 and 10 are objected to because of the following informalities:
in claim 9, line 5, “transport” should apparently be --transporter--;
in claim 10, line 3, “carrier” should apparently be --carriers--.
Appropriate correction is required.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 20 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In line 10, it is not clear what is meant by “by automatically, wherein …”.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 3 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Yoshida (JP H11-56573, previously cited, or equivalent JP 3848751, a machine translation of which is included with this Office action).
Yoshida shows a system for collection of products, comprising:
a carrier 7 for carrying products 6;
a collection point 2 (generally, includes 17-19) configured to enable products to be removed from the carrier, the collection point comprising a counter 2 having a horizontal portion 2a, the counter including an access port 17 in the counter for gaining access to products in the carrier, and
a transporter arrangement 16 constructed and arranged to automatically laterally transport the carrier along and under the counter to selectively present the products in the carrier through the access port,
wherein the access port is constructed and arranged to “inhibit removal” (at least to some extent; see Fig. 2) of the carrier through the access port, noting that applicant has disclosed in par. [0070] that “inhibit carrier removal does not necessarily mean to prevent carrier removal … [but] might be … a hindrance, a deterrent or an attempt at retention”.
Yoshida does not show the access port to be located in the horizontal portion of the counter.
However, Yoshida discloses in par. [0016] that the carriers are designed to hold the products at an angle that is perpendicular to the opening 17, but in par. [0020] discloses that the products could instead be vertically arranged in the holders. Further, par. [0018] discloses that although not ideal, the opening part 17 is known in the art to be horizontal in some cases. Thus, if the products were arranged vertically in the holders, as per par. [0020], and such products were perpendicular to the opening, as per par. [0016], then the opening (access port) would be horizontal, as per par. [0018]. While this would potentially increase the counter width, it would allow a correspondingly reduced height L shown in Fig. 2.
Thus, it would have been obvious for one of ordinary skill in the art at the time of the effective filing date of the invention to have modified the apparatus of Yoshida such that the access port was located in the horizontal portion of the counter, as suggested by the above-noted passages of Yoshida, if it was considered more desirable to reduce the counter height rather than the counter width.
Re claim 3, the system further comprises one or more doors 19 in front of the counter that are arranged to be selectively opened and closed in order to selectively allow user access to at least one of the carrier or access port and to prevent access to the access port when the one or more doors are closed.
Re claim 12, the counter comprises a plurality of access ports including the access port, and the carrier is one of a plurality of carriers, each access port of the plurality of access ports being usable to gain access to at least one carrier of the plurality of carriers (Fig. 1).

Claims 9, 10 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Yoshida in view of Ishino (JP  2011-193906, previously cited).
Re claim 9, Yoshida shows the transporter arrangement to comprise a first transporter 16 able to receive and transport one or more carriers 7, including the carrier, from a location, and the first transporter is configured to, upon receipt of the carrier at the collection point from the location, slide the carrier laterally across the collection point and under the counter, in order to selectively present the one or more carriers via the access port.
However, Yoshida does not show explicitly disclose that the location is external to the counter and the collection point.
Ishino shows a similar collection system wherein products 10 in carriers 13 are transported by a transporter arrangement 14 along a counter 2 to a user of the system at a collection point 6/7. The transporter arrangement moves from one location at a first side of the counter, along the counter and through a second side of the counter to a location 1 which is external to the second side of the counter and the collection point.
It would have been obvious for one of ordinary skill in the art at the time of the effective filing date of the invention to have modified the apparatus of Yoshida such that the location from which the first transporter received and transported the carrier was external to the counter and the collection point, as shown by Ishino, so that the carrier(s) could travel in a continuous loop to and from the collection point.
Re claim 10, Yoshida shows that at least a part of one or more of the first transporter and counter is shaped and sized to inhibit one or more of lateral movement and rotation of each of the carriers (at least to some extent, in the same manner described above with respect to claim 1).
Re claim 14, as noted above, the limitations are taught by Ishino. Such features would obviously be included in the apparatus of Yoshida when modified in the manner above. 

Claims 1, 2, 7, 8, 12, 13, 15, 18 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Radwallner et al (US 9,026,243) in view of Allard et al (FR 2,662,591), both previously cited.
Radwallner shows a system for collection of products, comprising:
a carrier 2 for carrying products (note col. 1:39-46);
a collection point 4 configured to enable products to be removed from the carrier, the collection point comprising a counter 56 having a horizontal portion (Fig. 2), the counter including an access port 58 in the counter for gaining access to products in the carrier, and
a transporter arrangement 20 constructed and arranged to automatically laterally transport the carrier along and under the counter to selectively present the products in the carrier through the access port,
wherein the access port is constructed and arranged to inhibit removal of the carrier through the access port (see Figs. 2-3, col. 11:49-53, and col. 17:40-44).
Radwallner does not show the access port to be located in the horizontal portion of the counter, but rather is in a slightly inclined portion of the counter.
Allard shows a generally similar product collection system, wherein products in carriers 14 are transported by a transporter arrangement 13 constructed and arranged to automatically laterally transport the carriers along and under a horizontal counter to selectively present the products in the carriers through an access port 15 arranged in the horizontal counter such that the products in the carriers can be removed by an automated manipulator 5 at a collection point which includes the horizontal counter.
It would have been obvious for one of ordinary skill in the art at the time of the effective filing date of the invention to have modified the apparatus of Radwallner such that the entire counter was horizontal and the access port was located in such a horizontal counter, as shown by Allard, as this would be more conducive to automated rather than manual order picking, since there would be no need to present the products to a non-human order picker at an ergonomic angle.
Re claim 2, the access port of Radwallner includes a same shape as a shape of the carrier and a smaller size than a size of the carrier to provide access to the products in the carrier and inhibit the removal of the carrier through the access port (col. 17:40-44).
Re claim 7, as indicated in the above-noted passage at col. 17:40-44, a dimension across an opening defined by the access port is smaller than a corresponding dimension of an opening of the carrier via which the products are removable from the carrier.
Re claim 8, again, a shape of the opening of the access port is substantially the same as a shape of the opening of the carrier.
Re claims 12 and 18, the counter comprises a plurality of access ports (Fig. 2) including the access port, and the carrier is one of a plurality of carriers, each access port of the plurality of access ports being usable to gain access to at least one carrier of the plurality of carriers.
Re claim 13, the system of Radwallner comprises a plurality of collection points 4 (Fig. 1), wherein the transporter arrangement comprises: a plurality of first transporters, one for each collection point, each first transporter configurable to receive and transport one or more carriers and to move the one or more carriers in order to selectively present one or more of the one or more carriers at a respective collection point; and a second transporter 12 (Fig. 1) arranged to: transport one or more carriers to and from a carrier storage 10; and transport the one or more carriers to and from a first transporter of the plurality of first transporters associated with the respective collection point.
Re claim 15, Radwallner shows a system for collection of products, comprising:
a carrier 2 for carrying products;
a collection point 4 configured to enable products to be removed from the carrier, the collection point comprising a counter 56 with a horizontal portion, the counter including an access port 58 in the counter for gaining access to products in the carrier; 
and a transporter arrangement 20 constructed and arranged to automatically laterally transport the carrier along and under the collection point to selectively present the products in the carrier through the access port, wherein:
the access port includes a same shape of the carrier and a smaller size than a size of the carrier to provide access to the products in the carrier and physically prevent removal of the carrier by through the access port.
As noted above with respect to claim 1, Radwallner does not show the access port to be located in the horizontal portion of the counter.
However, as also noted above, it would have been obvious for one of ordinary skill in the art to have modified the apparatus of Radwallner such that the entire counter was horizontal and the access port was located in such a horizontal counter, as shown by Allard, as this would be more conducive to automated rather than manual order picking, since there would be no need to present the products to a non-human order picker at an ergonomic angle.
Re claim 20, Radwallner discloses a method for collection of products, comprising:
transporting a carrier 2 of products to a collection point 4 for removal from the carrier, the collection point including a counter including a horizontal portion and an access port;
laterally transporting the carrier along and under the counter;
selectively presenting the products in the carrier through the access port while physically inhibiting removal of the carrier through the access port [by automatically], wherein the access port includes a same shape as a shape of the carrier and a smaller size than a size of the carrier to present the carrier through the access port;
automatically gaining access to products in the carrier through the access port.
Again, although Radwallner does not show the access port to be located in the horizontal portion of the counter, it would have been obvious for one of ordinary skill in the art to have modified the apparatus of Radwallner such that the entire counter was horizontal and the access port was located in such a horizontal counter, as shown by Allard, as this would be more conducive to automated rather than manual order picking, since there would be no need to present the products to a non-human order picker at an ergonomic angle.

Claims 3-6, 9-11, 16, 17 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Radwallner et al in view of Allard et al, as applied to claims 1 and 15 above, and further in view of Fair (WO 02/16233, previously cited).
Re claims 3 and 16, Radwallner as modified does not disclose one or more doors in front of the counter that are arranged to be selectively opened and closed in order to selectively allow user access to at least one of the carrier or access port and to prevent access to the access port when the one or more doors are closed.
Fair shows a storage system having collection points 2, 3 at which products 36, 37 in carriers 11 may be removed by a user via an access port, including a transporter arrangement 4-6 for transporting the carrier(s) to the collection point(s), wherein doors 9, 10 are arranged to be selectively opened and closed in order to selectively allow user access to at least one of the carrier or access port and to prevent access to the access port when the doors are closed.
It would have been obvious for one of ordinary skill in the art at the time of the effective filing date of the invention to have further modified the apparatus of Radwallner by providing one or more doors in front of the counter that were arranged to be selectively opened and closed in order to selectively allow user access to at least one of the carrier or access port and to prevent access to the access port when the one or more doors were closed, as suggested by Fair, so that only authorized persons could access the products in the carriers, thereby increasing security and/or safety of the system.
Re claims 4 and 17, Fair further discloses that the doors are opened automatically by the system in response to a movement of the carrier carrying the products to the access port, and the doors are automatically closed by the system in response to a removal of the products from the carrier via the access port (see page 6:30 to page 7:6 and page 8:5-27). Such automated door opening and closing would obviously be included in the modified apparatus of Radwallner to provide the desired safety and/or security benefits.
Re claim 5, Fair further discloses that the transporter arrangement may take different forms than that shown in the figures, including movement of the carriers in a horizontal instead of vertical plane (page 10:9-18). As such, a lateral sliding movement of the transporter arrangement relative to the collection point when the doors were automatically closed would have been obvious in light of Fair’s specific teaching of such horizontal movement as an alternative to vertical movement.
Re claim 6, when modified in the manner above, the access port would obviously be constructed and arranged to expose another carrier under the counter at the access port, and the one or more doors would automatically be opened by the system to expose a product in the other carrier through the access port in response to a movement of the other carrier under the counter.
Re claims 9 and 19, Radwallner discloses that the transporter arrangement comprises a first transporter able to receive and transport one or more carriers, including the carrier, from a location external to the counter and the collection point (Figs. 1-2), and the first transporter is configured to, upon receipt of the carrier at the collection point from the external location, move the carrier to the collection point and under the counter, in order to selectively present the one or more carriers via the access port. When modified in the manner described above with respect to claim 5 so as to have horizontal instead of vertical movement, this would obviously involve sliding the carrier laterally across the collection point.
Re claim 10, Radwallner discloses that at least a part of one or more of the first transporter and counter is shaped and sized to inhibit one or more of lateral movement and rotation of each of the carriers, at least to some extent.
Re claim 11, as noted in par. 9 above with respect to claim 13, Radwallner discloses the transporter arrangement to comprise a second transporter 12 arranged to transport the carrier to and from a carrier storage 10, and transport the carrier to and from the first transporter associated with the collection point.

Applicant’s arguments with respect to claims 1, 15 and 20 pertaining to the horizontal counter have been considered but are moot because the new grounds of rejection do not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Applicant's arguments filed 5/10/22 have been fully considered but they are not persuasive. Applicant argues that Radwallner fails to disclose the limitation in claim 1 that the transporter arrangement is constructed and arranged to laterally transport the carrier along and under the counter to present the products in the carrier through the access port, as well as the similar limitations in claims 15 and 20. Applicant asserts that Radwalllner discloses the carriers to traverse a path along lower conveyor 20, then perpendicular (i.e., vertically, or nearly vertically) to the access port, then away from the port on return conveyor 41. However, Radwallner discloses that the conveyor arrangement can be reversed such that the carriers are conveyed to the access port on the upper conveyors 41 before being lowered to the lower conveyors 20 (col. 17:50-67). As such, they are laterally transported along and under the counter to selectively present the products in the carrier through the access port, as set forth in claims 1, 15 and 20. Nothing precludes this interpretation.

Applicant's amendment necessitated the new grounds of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to James Keenan whose telephone number is (571)272-6925. The examiner can normally be reached Mon. - Thurs.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Saul Rodriguez can be reached on 571-272-7097. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/James Keenan/
Primary Examiner
Art Unit 3652

6/02/22